Citation Nr: 0608710	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic back 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran reportedly had active service from November 1977 
to November 1980.

The veteran's appeal as to the issues listed above arose from 
a June 1998 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied a claim of entitlement to service connection for a low 
back injury.  The RO subsequently recharacterized the claim 
as a claim for a chronic back disability.  See November 2005 
supplemental statement of the case.  In March 2001, the Board 
remanded the claim for additional development.   

Jurisdiction over the claims file has been transferred to the 
RO in Seattle, Washington.


FINDING OF FACT

The veteran does not have a chronic back disability that was 
present during his active military service; arthritis of the 
spine was not manifest to a compensable degree within one 
year of separation from service.


CONCLUSION OF LAW

The veteran does not have a chronic back disability as the 
result of disease or injury that was incurred during his 
active military service; nor may arthritis of the spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for a 
chronic back disability as the result of an injury to his 
upper and lower spine in May or June of 1978 at the 902nd 
(FB) Dispensary at Ft. Belvoir.  In some statements, he 
reported the date of injury as being in 1977.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records (SMRs) include reports 
from the 902nd (FB) Dispensary.  The SMRs show treatment for 
abdominal muscle strain in March 1978, but no report or 
clinical finding relative to impairment of the spine was 
noted on examination.  In November 1979, he was treated for 
complaints of left-sided neck pain, with an assessment of 
"M/S (musculoskeletal) pain-probably muscle strain."  In 
April 1980, he was treated for "mild" sciatic nerve 
irritation.  The evidence of record indicates that he waived 
a service separation medical examination in November 1980.

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1996 and 2002.  
This evidence shows treatment for back symptoms beginning in 
1997, with diagnoses that included degenerative disc disease 
(at the sacroiliac joint), degenerative joint 
disease/arthritis (of both the lumbar and cervical spine), 
and chronic back pain.  

The Board has determined that the claim must be denied.  In 
the Board's judgment, the veteran's service medical records 
do not show that he had a chronic condition during service.  
See 38 C.F.R. § 3.303.  In addition, the earliest medical 
evidence relevant to the claimed disability is dated in 1997.  
This is approximately 16 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has a back disability as a 
result of any injury or disease incurred during his service.  
Finally, there is no competent evidence to show that 
arthritis of the spine became manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has a chronic 
back disability related to service.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for a chronic back disability must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in October 
2002 and March 2005, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  In this regard, the Board notes in June 
2004, a SSOC was sent to the veteran's last known address, 
however, it was returned by the post office as "hotel mail 
addressee unknown."  In November 2005, another SSOC was sent 
to the veteran, and there is no indication that it was not 
delivered.   

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  In this regard, in 
addition to obtaining the veteran's service medical records, 
the RO attempted to obtain additional records from the Ft. 
Belvoir hospital.  However, in statements received in July 
2002 and March 2004, the National Personnel Records Center 
(NPRC) reported that it had no additional records.  
Similarly, in November 2002, the DeWitt Army Community 
Hospital at Ft. Belvoir reported that it had no records for 
the veteran.  Finally, the Board notes that the veteran was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the November 2005 SSOC.  

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcomes of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letters did not provide the 
appellant with notice of the potential disability ratings, or 
laws regarding an effective date for any grant of service 
connection.  However, since the claim for service connection 
is denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although the RO 
attempted to afford the veteran an examination for the 
disability in issue, he failed to report for an examination 
in April 2004.  He apparently cancelled an examination in May 
2005, and failed to report for an examination in September 
2005.  There is no record of a request for another 
examination.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a chronic back disability is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


